Name: 78/262/EEC: Council Decision of 6 March 1978 on the equivalence of forest reproductive material produced in Austria
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-03-14

 Avis juridique important|31978D026278/262/EEC: Council Decision of 6 March 1978 on the equivalence of forest reproductive material produced in Austria Official Journal L 072 , 14/03/1978 P. 0005 - 0008 Greek special edition: Chapter 03 Volume 20 P. 0148 ****( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2326/66 . ( 2 ) OJ NO L 196 , 26 . 7 . 1975 , P . 14 . ( 3 ) OJ NO L 26 , 31 . 1 . 1977 , P . 20 . COUNCIL DECISION OF 6 MARCH 1978 ON THE EQUIVALENCE OF FOREST REPRODUCTIVE MATERIAL PRODUCED IN AUSTRIA ( 78/262/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/404/EEC OF 14 JUNE 1966 ON THE MARKETING OF FOREST REPRODUCTIVE MATERIAL ( 1 ), AS LAST AMENDED BY DIRECTIVE 75/445/EEC ( 2 ), AND IN PARTICULAR ARTICLE 14 ( 1 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , EXCEPT WHEN SPECIAL AUTHORIZATION IS GIVEN IN CASE OF GENERAL SUPPLY DIFFICULTIES , FOREST REPRODUCTIVE MATERIAL PRODUCED IN A THIRD COUNTRY MAY ONLY BE MARKETED IN THE COMMUNITY WHEN IT HAS BEEN DETERMINED THAT IT AFFORDS THE SAME ASSURANCES AS REGARDS THE GENETIC CHARACTERS OF ITS BASIC MATERIAL AND THE MEASURES TAKEN FOR ITS SOURCE-IDENTIFICATION AS DOES REPRODUCTIVE MATERIAL PRODUCED WITHIN THE COMMUNITY AND COMPLYING WITH THE PROVISIONS OF THE ABOVE DIRECTIVE ( DETERMINATION OF EQUIVALENCE ); WHEREAS RULES ON FOREST REPRODUCTIVE MATERIAL CONTROL EXIST IN AUSTRIA ; WHEREAS AN EXAMINATION OF THESE RULES AND OF THE MANNER IN WHICH THEY ARE APPLIED HAS SHOWN THAT THE CONDITIONS COMPULSORILY OR OPTIONALLY GOVERNING FOREST REPRODUCTIVE MATERIAL PRODUCED AND CONTROLLED THERE AS REGARDS THE GENETIC CHARACTERS OF ITS BASIC MATERIAL AND THE MEASURES TAKEN FOR ITS SOURCE-IDENTIFICATION SATISFY THE CONDITIONS FOR DETERMINATION OF EQUIVALENCE ; WHEREAS EQUIVALENCE MAY THEREFORE IN PRINCIPLE BE DETERMINED FOR A GIVEN PERIOD FOR SPECIFIC FOREST REPRODUCTIVE MATERIAL PRODUCED IN AUSTRIA ; WHEREAS SUCH DETERMINATION ALSO AFFECTS MATERIAL WHICH IS PRODUCED WITHIN THE COMMUNITY FROM MATERIAL PRODUCED IN AUSTRIA ; WHEREAS , HOWEVER , MEMBER STATES MUST BE ALLOWED TO RESTRICT THE MARKETING THEREOF , IF THEY FEAR THAT THE USE OF SUCH REPRODUCTIVE MATERIAL WOULD , BECAUSE OF ITS GENETIC CHARACTERS , ADVERSELY AFFECT THEIR FORESTRY ; WHEREAS THIS DECISION DOES NOT PREVENT THE COMMUNITY DETERMINATION OF EQUIVALENCE BEING REVOKED OR ITS PERIOD OF VALIDITY NOT BEING EXTENDED IF EXPERIENCE SHOWS THAT THE CONDITIONS ON WHICH THE DETERMINATION IS BASED ARE NOT OR ARE NO LONGER SATISFIED ; WHEREAS THIS DECISION DOES NOT AFFECT REQUIREMENTS WHICH MEMBER STATES WILL ESTABLISH UNDER COUNCIL DIRECTIVE 77/93/EEC OF 21 DECEMBER 1976 ON PROTECTIVE MEASURES AGAINST THE INTRODUCTION INTO THE MEMBER STATES OF HARMFUL ORGANISMS OF PLANTS OR PLANT PRODUCTS ( 3 ); WHEREAS , IN ORDER TO SIMPLIFY THE PROCEDURE , ANY TECHNICAL AND ADMINISTRATIVE CHANGES TO BE MADE TO THE ANNEX OR AUTHORIZATIONS OF MEMBER STATES TO RESTRICT THE MARKETING OF THE REPRODUCTIVE MATERIAL REFERRED TO HEREIN SHOULD BE REFERRED TO THE PROCEDURE OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 IT IS HEREBY DETERMINED THAT FOREST REPRODUCTIVE MATERIAL PRODUCED IN AUSTRIA AND BELONGING TO THE SPECIES , BASIC MATERIALS OR REGIONS OF PROVENANCE AND CATEGORIES SPECIFIED IN THE ANNEX AFFORDS THE SAME ASSURANCES AS REGARDS THE GENETIC CHARACTERS OF ITS BASIC MATERIAL AND THE MEASURES TAKEN FOR ITS SOURCE-IDENTIFICATION AS DOES REPRODUCTIVE MATERIAL PRODUCED WITHIN THE COMMUNITY AND COMPLYING WITH THE PROVISIONS OF DIRECTIVE 66/404/EEC , PROVIDED THAT THE SPECIAL CONDITIONS SET OUT IN THE ANNEX ARE SATISFIED . ARTICLE 2 IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 17 OF DIRECTIVE 66/404/EEC : - THE TECHNICAL AND ADMINISTRATIVE AMENDMENTS TO BE MADE TO THE ANNEX SHALL BE ADOPTED , SAVE IN THE CASE OF AMENDMENTS CONCERNING COLUMN 1 , - A MEMBER STATE SHALL BE AUTHORIZED ON APPLICATION TO PROHIBIT THE MARKETING IN ALL OR PART OF ITS TERRITORY OF REPRODUCTIVE MATERIAL DERIVED FROM SPECIFIC BASIC MATERIAL OR A SPECIFIC REGION OF PROVENANCE SPECIFIED IN THE ANNEX , WHERE IT HAS INFORMATION GIVING GROUNDS FOR THE FEAR THAT THE USE OF THE SAID REPRODUCTIVE MATERIAL WOULD , ON ACCOUNT OF ITS GENETIC CHARACTERS , HAVE AN ADVERSE EFFECT ON ITS FORESTRY . ARTICLE 3 THIS DECISION SHALL APPLY FROM 1 APRIL 1978 TO 31 DECEMBER 1983 . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 6 MARCH 1978 . FOR THE COUNCIL THE PRESIDENT P . DALSAGER **** ANNEX // // // // CATEGORIES // // SPECIES // BASIC MATERIALS OR REGIONS OF PROVENANCE // IN THE COUNTRY // IN THE COMMUNITY // // 1 // 2 // 3A // 3B // // ABIES ALBA // 1 . WUCHSGEBIET IIA // SELECTED REPRODUCTIVE // MATERIELS DE REPRODUCTION // // HERKUNFTSGEBIETE 1 , 2 , 3 , 5 // MATERIAL // SELECTIONNES // // 2 . WUCHSGEBIET III ( ALT . MAX . 900 M ) // // HERKUNFTSGEBIETE 1 , 2 , 3 , 4 // // 3 . WUCHSGEBIET IV ( ALT . MAX . 900 M ) // // HERKUNFTSGEBIETE 1 , 3 // // 4 . WUCHSGEBIET V ( ALT . MAX . 900 M ) // // HERKUNFTSGEBIETE 1 , 2 // // 5 . WUCHSGEBIET VI ( ALT . MAX . 900 M ) // // HERKUNFTSGEBIETE 1 , 2 // FAGUS SILVATICA // 1 . WUCHSGEBIET II A ( ALT . MAX . 900 M ) // SELECTED REPRODUCTIVE // MATERIELS DE REPRODUCTION // // HERKUNFTSGEBIETE 1 , 2 , 3 , 4 , 5 // MATERIAL // SELECTIONNES // // 2 . WUCHSGEBIET II B ( ALT . MAX . 900 M ) // // HERKUNFTSGEBIET 3 // // 3 . WUCHSGEBIET III // // HERKUNFTSGEBIETE 1 , 2 , 3 // // 4 . WUCHSGEBIET IV // // HERKUNFTSGEBIET 3 // // 5 . WUCHSGEBIET V ( ALT . MAX . 900 M ) // // HERKUNFTSGEBIETE 1 , 2 // // 6 . WUCHSGEBIET VI // // HERKUNFTSGEBIETE 1 , 2 , 3 // LARIX DECIDUA // WUCHSGEBIET III // SELECTED REPRODUCTIVE // MATERIELS DE REPRODUCTION // // HERKUNFTSGEBIETE 1 , 2 , 3 , 4 // MATERIAL // SELECTIONNES // PICEA ABIES // 1 . WUCHSGEBIET I // SELECTED REPRODUCTIVE // MATERIELS DE REPRODUCTION // // - HERKUNFTSGEBIETE 5 , 6 , 8 , 9 // MATERIAL // SELECTIONNES // // - HERKUNFTSGEBIETE 1 , 2 , 3 , 4 , 7 ( ALT . MIN . 1 500 M ) // // 2 . WUCHSGEBIET IIA // // HERKUNFTSGEBIETE 1 , 2 , 3 // // 3 . WUCHSGEBIET IIB ( ALT . MAX . 900 M ) // // HERKUNFTSGEBIETE 1 , 2 , 3 // // 4 . WUCHSGEBIET III ( ALT . MAX . 900 M ) // // HERKUNFTSGEBIETE 1 , 3 // // 5 . WUCHSGEBIET IV // // HERKUNFTSGEBIETE 1 , 2 , 3 // // 6 . WUCHSGEBIET V ( ALT . MAX . 600 M ) // // HERKUNFTSGEBIETE 1 , 2 // // 7 . WUCHSGEBIET VI // // HERKUNFTSGEBIETE 1 , 2 , 3 // PINUS NIGRA // WUCHSGEBIET III // SELECTED REPRODUCTIVE // MATERIELS DE REPRODUCTION // // HERKUNFTSGEBIETE 1 , 2 , 3 , 4 // MATERIAL // SELECTIONNES // PINUS SILVESTRIS // 1 . WUCHSGEBIET IIA // SELECTED REPRODUCTIVE // MATERIELS DE REPRODUCTION // // HERKUNFTSGEBIETE 1 , 2 , 3 // MATERIAL // SELECTIONNES // // 2 . WUCHSGEBIET IIB ( ALT . MAX . 900 M ) // // HERKUNFTSGEBIET 3 // QUERCUS PEDUNCULATA // 1 . WUCHSGEBIET VI // SELECTED REPRODUCTIVE // MATERIELS DE REPRODUCTION // // HERKUNFTSGEBIET 3 // MATERIAL // SELECTIONNES // // 2 . WUCHSGEBIET VII // // HERKUNFTSGEBIET 6 // QUERCUS SESSILIFLORA // 1 . WUCHSGEBIET III // SELECTED REPRODUCTIVE // MATERIELS DE REPRODUCTION // // HERKUNFTSGEBIET 4 // MATERIAL // SELECTIONNES // // 2 . WUCHSGEBIET VII // // HERKUNFTSGEBIET 6 // **** ( 1 ) OJ NO L 87 , 17 . 4 . 1971 , P . 14 . ( 2 ) OJ NO L 15 , 18 . 1 . 1974 , P . 35 . SPECIAL CONDITIONS 1 . REPRODUCTIVE MATERIAL SHALL BE CONTROLLED , PACKED AND MARKED IN ACCORDANCE WITH THE SYSTEM OF THE ORGANIZATION FOR ECONOMIC COOPERATION AND DEVELOPMENT ( OECD ) FOR THE CONTROL OF FOREST REPRODUCTIVE MATERIAL MOVING IN INTERNATIONAL TRADE AND IN ACCORDANCE WITH THE PROVISIONS OF DIRECTIVE 71/161/EEC ( 1 ), AS LAST AMENDED BY DIRECTIVE 74/13/EEC ( 2 ). 2 . REPRODUCTIVE MATERIAL SHALL BE ACCOMPANIED BY AN OFFICIAL CERTIFICATE OF PROVENANCE IN ACCORDANCE WITH THE SPECIMEN SET OUT IN THE SYSTEM REFERRED TO IN POINT 1 , ISSUED BY THE ' FORTSLICHE BUNDESVERSUCHSANSTALT , WIEN ' . THE FOLLOWING ADDITIONAL INFORMATION SHALL BE PROVIDED UNDER SECTION 11 OF THE CERTIFICATE : - IN THE CASE OF SEED : ( A ) THE WORDS ' EEC STANDARD ' , ( B ) THE NUMBER OF VIABLE SEEDS PER KILOGRAM OF PRODUCT MARKETED AS SEED , ( C ) THE PURITY , ( D ) THE GERMINATION OF THE PURE SEED , ( E ) THE WEIGHT PER 1 000 SEEDS OF THE LOT , ( F ) WHERE APPROPRIATE , A STATEMENT THAT THE SEED HAS BEEN KEPT IN COLD STORAGE ; - IN THE CASE OF PARTS OF PLANTS AND YOUNG PLANTS : ( A ) WHERE APPROPRIATE , THE WORDS ' EEC STANDARD ' , ( B ) THE LOCATION OF THE NURSERY IN WHICH THE PLANTS WERE RAISED DURING THEIR LAST GROWING SEASON , ( C ) THE SIZE OF THE PLANTS , ( D ) THE WORDS ' OFFICIALLY CONTROLLED FOR EXTERNAL QUALITY ' .